DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 2/1/2022.
Applicant arguments/remarks made in amendment filed 2/1/2022.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 
Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are amended.  Claims 1-21 are pending
Response to Arguments
Applicant’s arguments filed 2/1/2022 have been fully considered but are not persuasive.
Applicant argues that the prior art of record does not disclose the amended limitation  “the attributes measure a desired characteristic of the one or more documents..” (Remarks, page 14, paragraph 1.) The argument is moot in view of new grounds for rejection. See detailed rejection below.
Applicant clarifies “that “the one or more deviations” relate to “a deviation from a norm of a representative body of documents”” (Remarks, page 14, paragraph 3.).  Though Allen teaches “a deviation from a norm of a representative body of documents”, Allen does not teach that the norm relates to the amended limitation “the attributes measure a desired characteristic of the one or more documents..” as alleged by Applicant.  This is addressed by new grounds of rejection.  See detailed rejection below.
Applicant argues “that a “ ‘too complicated’ option” of Rhodes et al” does not correspond with “a deviation from the norm of the representative body of documents…”.” (Remarks, page 15, paragraph 2.) However, the “too complicated” option in Rhodes is just a phrase/label to forward the document to higher review or to send to the end of the queue for later analysis. (Rhodes, paragraph [0044], line 10 “The “too complicated” option may allow a user to indicate that the document is too complicated to accurately and effectively extract relevant data at this time.  For example, this may be because the document is difficult to read, in another language, the data is obfuscated within the pages, the data is difficult to decipher or find, or because the subject matter is complicated.  In certain embodiments, for example, this option may allow a user to push the current document to the end of the queue for analysis at a later time, to mark the document for manual processing, and/or to send the document to a supervisor for processing.” In other words, selecting the too complicated option is identifying that the document deviates from the norm.)  Therefore, the argument is unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al (US 2015/0117721 A1, herein Rhodes), Charalampous et al (Classifying Document Types to Enhance Search and Recommendations in Digital Libraries, herein Charalampous), and Allen et al (US 9606990 B2, herein Allen).
Regarding claim 1,
	Rhodes teaches a method for coordinating supervision of at least one document processing pipeline, the method comprising: (Rhodes, page 1, paragraph 1, line 1 “Embodiments of the presently disclosed invention are directed to a document processing system and method that facilitates the processing and extraction of data from the documents. In other words, method is method, and document processing system is document processing pipeline.)
	receiving one or more documents; (Rhodes, paragraph [0008], line 3 “In this method, at least one document containing data for extraction is received…” In other words, received is receiving, and at least one document is one or more documents.)
[parsing the received one or more documents to identify one or more performance indicators associated with the received one or more documents for each step of a document processing pipeline;]
	[the one or more performance indicators used as measurements for attributes associated with the received one or more documents and the attributes measure a desired characteristic of the one or more documents;]
	[processing the parsed one or more documents based on a series of processor nodes;]
	[identifying one or more deviations associated with the identified one or more performance indicators corresponding with the processed one or more documents, the one or more deviations indicating a deviation from a norm of a representative body of documents, the representative body of documents processed using the document processing pipeline to determine the norm associated with the representative body of documents;]
	transferring the identified one or more deviations to a supervisor component; (Rhodes, Figure 2, and paragraph [0043], line 1 “After the intake of a document at the document intake engine 110 (after, e.g., steps 220, 230, or 240 depending on system preference or embodiment) the user-interface engine 120 generates a user interface for the user at a user terminal and provides the document to the user, at step 250.” In other words, provides the document is transferring the identified one or more deviations, and user interface engine is supervisor component.)


    PNG
    media_image1.png
    667
    418
    media_image1.png
    Greyscale

	
	generating at least one deviation escalation associated with the transferred one or more deviations; and reprocessing the generated at least one deviation escalations after a human response. (Rhodes, paragraph [0044], line 16 “In certain embodiments, for example, this option may allow a user to push the current document to the end of the queue for analysis In other words, send the document to a supervisor for processing is at least one deviation escalation associated with the transferred one or more deviations, and transferred the document to a second or higher-tiered queue is reprocessing.)
	Thus far, Rhodes does not explicitly teach parsing the received one or more documents to identify one or more performance indicators associated with the received one or more documents for each step of a document processing pipeline.  Rhodes does not teach the one or more performance indicators used as measurements for attributes associated with the received one or more documents and the attributes measure a desired characteristic of the one or more documents;  
	Charalampous teaches parsing the received one or more documents to identify one or more performance indicators associated with the received one or more documents for each step of a document processing pipeline (Charalampous, page 184, paragraph 2, line 3 “Instead, we aim to develop an automated system that infers the document type from the full text.  The assumptions we make for this study follow several observation on the textual features of documents stored in CORE: 
F1: Number of authors: The more authors involved in a study, the more likely a document is a research paper as opposed to slides of thesis.

F2: Total words: These were tokenized from the parsed text content using the nltk
F3: Number of pages: Research papers tend to have a fewer number of pages compared to theses and slides.

F4: Average words per page: Calculated as 
    PNG
    media_image2.png
    32
    105
    media_image2.png
    Greyscale
. The fewer words written per page on average, the more likely the document type is slides.

We extract F2-F4 from their respective pdf file with pdfMiner [12].  F1 is extracted from the supplied metadata.” In other words, extract is parsing, document is document, textual features(F1-F4) is performance indicators, and automated system that infers document type is document processing pipeline.)
	Charalampous teaches the one or more performance indicators used as measurements for attributes associated with the received one or more documents and the attributes measure a desired characteristic of the one or more documents; (Charalampous, See mapping above, and, page 184, paragraph 2, line 3 “Instead, we aim to develop an automated system that infers the document type from the full text.  … We extract F2-F4 from their respective pdf file with pdfMiner [12].  F1 is extracted from the supplied metadata.” In other words, F1-F4 are performance indicators (number of authors, total words, number of pages, average words per page) used as measurements for attributes, and F1-F4 measure a desired characteristic of the one or more documents.)
	Both Rhodes and Charalampous are directed to classifying documents. Rhodes teaches a document processing system and method that facilitates the processing and extraction of data from documents but does not teach features of the documents themselves, such as page numbers, or average words per page.  Charalampous teaches classifying document types using supervised machine learning based on desired characteristics of the documents themselves.

One of ordinary skill in the art would be motivated to do this because classifying documents based on metadata fails to correctly identify a large percentage of documents. (Charalampous, page 1, paragraph 1, line 1 “In this paper, we address the problem of classifying documents available from the global network of (open access) repositories according to their type.  We show that the metadata provided by repositories enabling us to distinguish research papers, thesis and slides are missing in over 60% of cases.”)
	Thus far, the combination of Rhodes and Charalampous does not explicitly teach processing the parsed one or more documents based on a series of processor nodes. The combination of Rhodes and Charalampous also does not teach identifying one or more deviations associated with the identified one or more performance indicators corresponding with the processed one or more documents, the one or more deviations indicating a deviation from a norm or a representative body of documents the representative body of documents processed using the document processing pipeline to determine the norm associated with the representative body of documents.
Allen teaches processing the parsed one or more documents based on a series of processor nodes (Allen, column 26, line 5 “The at least one dropped segment is analyzed to determine if it contains computer code, e.g., a segment of computer code that is provided as an example in a document to illustrate a point being made within the document (step 630).” In other words, analyzed is processing. Examiner notes from the specification of the instant application that processor nodes are synonymous with processor steps (see specification, paragraph [0047], Line 1 “The received one or more documents may be augmented by a series of processor nodes (i.e., various processor steps) with a series of unique additions or interpretations for the received one or more documents.” Therefore, the series of steps used to process the documents are equivalent to a series of processor nodes.)  
	Allen teaches identifying one or more deviations associated with the identified one or more performance indicators corresponding with the processed one or more documents, the one or more deviations indicating a deviation from a norm of a representative body of documents the representative body of documents processed using the document processing pipeline to determine the norm associated with the representative body of documents;
 (Allen, Fig. 6, and, column 26, line 11 “If the at least one dropped segment contains computer code, then the programming language, constructs, and other features of the computer code are identified (step 650) and these extracted features are translated into natural language annotations using the mechanism of the illustrative embodiments described previously (step 660).”

    PNG
    media_image3.png
    635
    348
    media_image3.png
    Greyscale

In other words, identified is identifying, extracted features is one or more deviations, programming language, constructs, and other features is one or more performance indicators corresponding with the processed one or more documents, and (from FIG. 6 (step 620) non-recognized content is one or more deviations indicating a deviation from the norm, where the representative body of documents processed using the document processing pipeline to determine the norm associated with the representative body of documents.) 
	Both Allen and the combination of Rhodes and Charalampous are directed to document processing systems and classification of documents. The combination of Rhodes and Charalampous teach a document processing system and method that facilitates the processing and extraction of data from documents as well as classifying based on features of the documents themselves, but do not explicitly teach identifying one or more deviations.  Allen teaches identifying one or more deviations from the norm but does not explicitly teach using 
One of ordinary skill in the art would be motivated to do this because the increased usage in computing networks has produced so many documents that it has become effectively impossible to manually process in a reasonable amount of time.  (Allen, column 1, paragraph 2, line 1 “With the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from various structured and unstructured sources.”)
Regarding claim 4,
The combination of Rhodes, Charalampous, and Allen teaches the method of claim 1, 
further comprising: 
storing the processed one or more documents in a Document Manager.  (Rhodes, FIG. 1, paragraph [0028], line 5 “The scanned and/or converted documents are stored in the document repository 150, along with associated metadata.” In other words, stored in the document repository is storing the processed one or more documents in a Document Manager.)

    PNG
    media_image4.png
    564
    438
    media_image4.png
    Greyscale


Regarding claim 5,
	The combination of Rhodes, Charalampous, and Allen teaches the method of claim 1,
	wherein processing the received one or more documents based on the series of processor nodes, further comprises: 
	generating a list of a plurality of additional information associated with the processed one or more documents, wherein the generated list is utilized as a plurality of additional performance indicators for the processed one or more documents; and (Rhodes, paragraph [0042], line 1 “In addition, in one embodiment, the document intake engine 110 processes the In other words, document creator, time created, document file size, creation and modification dates, type of text in the file, version, font, names, and other metadata is generating a list of a plurality of additional information associated with the processed one or more documents, and used as database lookup keys or filters is utilized as a plurality of additional performance indicators.)
	storing the generated list of the plurality of additional information into a Document Manager.  (Rhodes, paragraph [0042], line 13 “The collected data may be stored in the data repository 150.”  In other words, collected data is generated list, stored is storing, and data repository is document manager.)
Regarding claim 6
	The combination of Rhodes, Charalampous, and Allen teaches the method of claim 1,
	wherein generating the at least one deviation escalation associated with the transferred one or more deviations further comprises:
	receiving a threshold for the identified one or more deviations associated with the processed one or more documents; (Rhodes, paragraph [0044], line 10 “The “too complicated” option may allow a user to indicate that the document is too complicated to accurately and effectively extract relevant data at this time.  For example, this may be because the document is difficult to read, in another language, the data is obfuscated within the pages, the data is difficult to decipher or find, or because the subject matter is complicated.” In other words, document is difficult to read, in another language, the data is obfuscated within the pages, the data is difficult to decipher or find, or because the subject matter is complicated is deviations, as well as thresholds for escalation.)
determining the identified one or more deviations associated with the processes one or more documents satisfies a threshold, (Rhodes, paragraph [0044], line 13 “For example, this may be because the document is difficult to read, in another language, the data is obfuscated within the pages, the data is difficult to decipher or find, or because the subject matter is complicated. In certain embodiments, for example, this option may allow a user to push the current document to the end of the queue for analysis at a later time, to mark the document for manual processing, and/or to send the document to a supervisor for processing.” In other words, the document is difficult to read, in another language, the data is obfuscated within the pages, the data is difficult to decipher or find, or because the subject matter is complicated is deviations associated with the document satisfies a threshold, the threshold being that the regular process cannot classify the document.)
 the one or more deviations indicating a deviation from the norm of the representative body of documents;  and (Allen, column 26, line 1 “if the at least one dropped In other words, extracted features is one or more deviations, and (from FIG. 6) (step 620) non-recognized content is one or more deviations indicating a deviation from the norm, and recognized content being the norm of a representative body of documents.)
	determining the at least one deviation escalation associated with the determined one or more deviations to the corresponding processed one or more documents.  (Rhodes, paragraph [0044], line 10 “The “too complicated” option may allow a user to indicate that the document is too complicated to accurately and effectively extract relevant data at this time.” In other words, identifying the document as too complicated is determining the at least one deviation escalation, and document is one or more documents.)
Regarding claim 7,
	The combination of Rhodes, Charalampous, and Allen teaches the method of claim 6,
	wherein the determined at least one deviation escalation includes a document associated with the identified one or more deviations, a unique source identifier associated with the processed one or more documents and the series of processor nodes associated with the processed one or more documents. (Rhodes, paragraph [0044], line 10 “The “too complicated” option may allow a user to indicate that the document is too complicated to accurately and effectively extract relevant data at this time.  For example, this may be because the document is difficult to read, in other language, the data is obfuscated within the pages, the In other words, the “too complicated” option is escalation, document is difficult to read, in another language, the data is obfuscated within the pages, the data is difficult to decipher or find, or because the subject matter is complicated is one or more deviations, and database lookup key is unique source identifier.)
Claims 8 and 11-14 are computer system claims that correspond to claims 1 and 4-7 respectively.  The only difference is that claims 8 and 11-14 cite a computer system for implementing a method whereas claims 1 and 4-7 are methods that operate on a computer system.  Otherwise they are the same.  Rhodes teaches a computer system as well as a method (Rhodes, Page 1, Paragraph 1, Line 1 “Embodiments of the presently disclosed invention are directed to a document processing system and method that facilitates the processing and extraction of data from the documents.”).  Therefore, claims 8 and 11-14 are rejected for the same reasons as claim 1 and 4-7 respectively.
Claims 15 and 18-20 are computer program product claims corresponding to method claims 1 and 4-6 respectively. The only difference is that claims 15 and 18-20 cite a computer program product executable on a computer system for implementing a method whereas claims 
Regarding claim 21,
	The combination of Rhodes, Charalampous, and Allen teaches the method of claim 1,
	wherein the deviation escalation comprises a deviation report regarding the identified one or more deviations, the deviation report indicating a document where a deviation or an abnormality may be reported, a unique source identifier for a problem in Page 13 of 18Docket No. SVL820160454US01Serial No. 16/035,122 which the supervisor component may avoid duplicating a same issue, and a problem reported by the processor node. (Rhodes, Figure 4, and paragraph [0043], line 1 “After the intake of a document intake engine 110 (after, e.g., steps 220, 230, or 240 depending on system preference or embodiment) the user-interface engine 120 generates a user interface for the user at a user terminal and provides the document to the user, at step 250.”And, paragraph [0044], Line 20 “In one additional embodiment, marking a document as “too complicated” may automatically transfer the document to a second or higher-tiered document queue for further processing by the user, or another user or team, who may be charged with handling complicated documents.” And paragraph [0028] of the specification of the instant application “According to at least one embodiment, the cognitive pipeline supervision program may include one or more deviation reports.  The deviation reports (i.e., deviation escalation) may include: (1) a document where the deviation or an abnormality may be reported; (2) a unique source identifier for the problem in which the supervisor component may avoid duplicating the same issue; and (3) a problem reported by a processing node.” And, paragraph [0042], line 3 “Thus, in Examiner notes from the specification that a deviation report is synonymous with a deviation escalation.  There is no requirement for the report to be a paper document. It seems more likely that in an automated system, such as that described in the claimed invention, a report would be an electronic notification.  In other words, marking a document as too complicated is a deviation, automatically transfer the document to a second or higher-tiered document queue for further processing is deviation escalation, generates a user interface for the user at a user terminal and provides the document to the user is a deviation report, and database lookup key is unique source identifier.)
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes, Charalampous, Allen, and Imler et al (US 2017/0220743 A1, herein Imler).
Regarding Claim 2,
	The combination of Rhodes, Charalampous, and Allen teach the method of claim 1,
	wherein transferring the identified one or more deviations to the supervisor component, comprises:
	recording, by the supervisor component, the generated at least one deviation escalation to [a centralized knowledge issue tracker], wherein the supervisor component includes at least one domain expert; (Rhodes, paragraph [0043], line 1 “After the intake of a document intake engine 110 (after, e.g., steps 220, 230, or 240 depending on system preference or embodiment) the user-interface engine 120 generates a user interface for the In other words, user interface is a supervisor component, and user or team, who may be charged with handling complicated documents is at least one domain expert.)
	notifying at least one domain expert of the identified one or more deviations from the norm of the representative body of documents associated with the processed one or more documents; (Rhodes, paragraph [0044], line 24 “In one additional embodiment, marking a document as “too complicated” may automatically transfer the document to a second or higher-tiered document queue for further processing by the user, or another user or team, who may be charged with handling complicated documents.” And paragraph [0031], line 1 “After the document standardization procedures, the document intake engine 110 performs optical character recognition (OCR) at step 240.” And, paragraph [0032], line 1 “In one embodiment, the document intake engine 110 can recognize the specific types of data contained within pages of a document.”   In other words, another user or team, who may be charged with handling complicated documents is notifying at least one domain expert of the identified one or more deviations associated with the processed one or more documents, and after the document standardization procedures …the document intake engine 110 can recognize specific types of data contained with pages of the document is the norm of the representative body of documents associated with the processed one or more documents.)
	analyzing a plurality of contents associated with the processed one or more documents with the identified one or more deviations associated with the processed one or more documents; and determining, by the notified at least one domain expert, a response based on the analyzed plurality of contents associated with the processed one or more documents. (Rhodes, paragraph [0044], line 29 “The second or higher tiered document environment may require users to manually read the document and enter the relevant data fields into the system or allow a user to process the document using the coordinate-based data extraction procedure disclosed herein, but with greater attention to detail.” In other words, manually read the document is analyzing a plurality of contents, and user to process the document using the coordinate-based data extraction procedure disclosed herein, but with greater attention to detail is determining, by the notified at least one domain expert, a response based on the analyzed plurality of contents.)
	Thus far, the combination of Rhodes, Charalampous, and Allen does not explicitly teach a centralized knowledge issue tracker.
	Imler teaches a centralized knowledge issue tracker (Imler, FIG. 3, and paragraph [0021], line 1 “One aim of the TRAQME framework is to provide a platform for accurate quality tracking of endoscopic procedure data and to provide this data to providers, payers, and patients.” And, paragraph [0022], Line 1 “Within TRAQME, quality metrics can be extracted from medical procedure reports using NLP and endoscopy software that optionally contains pre-defined templates.” And, paragraph [0125] “Referring now to FIG. 3, a flowchart which outlines the TRAQME framework is shown.” In other words, platform for accurate quality tracking is centralized knowledge tracker, and metrics are issues.)


    PNG
    media_image5.png
    563
    457
    media_image5.png
    Greyscale

	Both Imler and the combination of Rhodes, Charalampous, and Allen are directed to processing documents with the use of natural language processing (NLP) methods, among other things.  In view of the teaching of the combination of Rhodes, Charalampous, and Allen, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Imler into the combination of Rhodes, Charalampous, and Allen.  This would result in having a centralized knowledge issue tracker.  
	One of ordinary skill in the art would be motivated to do this because using natural language processing can help tracking and organizing data. (Imler, paragraph [0002], line 1 “The 
Regarding claim 3,
	The combination of Rhodes, Charalampous, Allen, and Imler teaches the method of claim 2,
	in which the determined response includes at least one of an unreconcilable state, a pending fix state, a pending verification state, a closed state, and an expected state. (Rhodes, paragraph [0044], line 6 “The navigation panel may further contain a “reset” option to delete all of the user’s current data selections for the current document; a “no data” option to mark the document as not containing any relevant data; and a “too complicated” option.” And, paragraph [0064], line 1 “In one embodiment, an administrator may configure the system to combine the data corresponding to selected data fields of interest into one or more structured data sets.  For instance, the system may contain one or more relational databases that define the relevant data fields in a relational fashion.  Thus, in the example depicted in FIG. 5A, an administrator may configure the system to identify that “market value,” “manager name,” “investment name,” and “investment type” data should be combined into one structured data set.” In other words, no data is unreconcilable state, too complicated is pending fix state. Examiner notes that the administrator can configure the system to define other states as well.)
Claims 9 -10 are computer system claims that correspond to claims 2-3 respectively.  The only difference is that claims 9-10 cite a computer system for implementing a method whereas claims 2-3 are methods that operate on a computer system.  Otherwise they are the same.  Therefore, claims 9-10 are rejected for the same reasons as claims 2-3 respectively.
Claims 16-17 are computer program product claims corresponding to method claims 2-3 respectively. The only difference is that claims 16-17 a computer program products executable on a computer system for implementing a method whereas claims 2-3 are methods that operate on a computer system.  Otherwise they are the same.  Therefore, claims 16-17 are rejected for the same reasons as claims 2-3 respectively.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122